ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-200, concluding that STEPHEN ALTAMU-RO of TURNERSYILLE, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 8.4(c)(con-duct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that STEPHEN ALTAMURO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.